DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the Prior Art of record fails to disclose an image output method of a light transmitting display system, wherein a light transmitting display device is located between a background object and a user, and the image output method comprises: detecting locations of the user, the light transmitting display device and the background object; establishing a coordinate conversion relationship among the user, the light transmitting display device and the background object; detecting an eyes midpoint and an eyes offset of the user; calculating a left eye viewpoint and a right eye viewpoint of the user on the light transmitting display device according to the coordinate conversion relationship, the eyes midpoint of the user and the eyes offset of the user; and alternately displaying an image at the left eye viewpoint and the right eye viewpoint as a head-mounted device is switched. (Emphasis Added.)

As to claim 8, the Prior Art of record fails to disclose a light transmitting display system, comprising: a light transmitting display device located between a background object and a user; an image detection device configured to detect locations of the user, the light transmitting display device and the background object, an eyes midpoint of the user and an eyes offset of the user; a head-mounted device; and a processing device, comprising: a coordinate conversion relationship establishment unit configured to establish a coordinate conversion relationship among the user, the light transmitting display device and the background object; a viewpoint calculation unit configured to calculate a left eye viewpoint and a right eye viewpoint of the user on the light transmitting display device according to the coordinate conversion relationship, the eyes midpoint and the eyes offset; and an image control unit configured to control the light transmitting display device to alternately display an image at the left eye viewpoint and the right eye viewpoint as the head-mounted device is switched. (Emphasis Added.)

As to claim 14, the Prior Art of record fails to disclose a processing device configured to control a light transmitting display system, wherein the light transmitting display system comprises a light transmitting display device, an image detection device and a head-mounted device and is located between a background object and a user; a viewpoint calculation unit configured to calculate a left eye viewpoint and a right eye viewpoint of the user on the light transmitting display device according to the coordinate conversion relationship, the eyes midpoint and the eyes offset; and an image control unit configured to control the light transmitting display device to alternately display an image at the left eye viewpoint and the right eye viewpoint as the head-mounted device is switched. (Emphasis Added.)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623